[INTREPID CAPITAL MANAGEMENT FUNDS TRUST LOGO] Intrepid Capital Fund (Ticker:ICMBX) Intrepid Small Cap Fund Institutional Class (Ticker: ICMZX) Investor Class (Ticker: ICMAX) Intrepid Income Fund (Ticker: ICMYX) Intrepid All Cap Fund (Ticker: ICMCX) Prospectus January 28, 2010 The Securities and Exchange Commission has not approved or disapproved these securities or determined if this Prospectus is accurate or complete. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS Summary Section Intrepid Capital Fund 1 Intrepid Small Cap Fund 5 Intrepid Income Fund 9 Intrepid All Cap Fund 13 More Information About the Funds’ Investment Strategies, Related Risks and Investment Objective 17 Disclosure of Portfolio Holdings 19 Management of the Funds 19 Share Prices of the Funds 19 Purchasing Shares 20 Redeeming Shares 23 Exchanging Shares 26 Dividends, Distributions and Taxes 27 Index Descriptions 27 Financial Highlights 29 Privacy Policy 33 SUMMARY SECTION Intrepid Capital Fund Investment Objective: The Interpid Capital Fund (the “Fund”) seeks long-term capital appreciation and high current income. Fees and Expenses of the Fund: This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. SHAREHOLDER FEES (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None Maximum Deferred Sales Charge (Load) (as a percentage of offering price) None Maximum Sales Charge (Load) Imposed on Reinvested Dividends and Distributions (as a percentage of offering price) None Redemption Fee (as a percentage of amount redeemed) 2.00% Exchange Fee None ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% Distributions and/or Service (12b-1) Fees 0.25% Other Expenses(1) 0.47% Total Annual Fund Operating Expenses 1.72% Fee Waiver/Expense Reimbursement(2) -0.22% Total Annual Fund Operating Expenses After Fee Waiver/Expense Reimbursement(1)(2) 1.50% (1)“Other Expenses” includes Acquired Fund Fees and Expenses, which are indirect fees and expenses that funds incur from investing in the shares of other mutual funds (“Acquired Fund(s)”).The Total Annual Fund Operating Expenses After Fee Waiver/Expense Reimbursement for the Fund in the table above differ from the
